In this litigation the Milford State Bank and the interpleaded defendant, Edna Parrish, each claim the right to a check in the sum of $856.75 made by the Investors Syndicate in favor of Charles R. Parrish. The claim of the bank is based upon a writ of garnishment issued out of the district court of Millard county, Utah, upon a judgment in that court in favor of the bank and against the defendant, Charles R. Parrish. The writ was properly served upon the Investors Syndicate. So far as is made to appear, the proceedings had in the case of the bank against Charles R. Parrish *Page 243 
were regular, and the bank has a valid subsisting claim to the check unless the claim asserted by Edna Parrish is superior thereto. The claim of Edna Parrish is founded upon the claim that she received an equitable assignment of the check before the writ of garnishment was served upon the Investors Syndicate. The evidence touching the claimed equitable assignment is to the following effect: Edna Parrish, the interpleaded defendant, had secured a divorce from Charles R. Parrish. By the decree of divorce Mrs. Parrish had secured a money judgment against Charles R. Parrish which had not been paid. Charles R. Parrish was cited to show cause why he had not paid the judgment. A hearing was had upon the order to show cause before Judge Oscar W. McConkie in the district court of Salt Lake county, Utah. Subpoena duces tecum was served upon Pearl Miller, branch office secretary of the Investors Syndicate. Pursuant to the subpoena, Miss Miller brought into court the check here in question. It was received in evidence and later withdrawn and returned to the Investors Syndicate. After the hearing Miss Miller went into the office of Judge McConkie, who informed her that she could take the check back to the office, but it should be paid to Mrs. Parrish and should not be given to the defendant.
Mr. Tanner, attorney for Mr. Parrish testified that
"at the conclusion of these proceedings, Judge Whittaker and I and the court, in the absence of the reporter, had a conversation with reference to impounding that check. That prior to that, there had been a motion made but had not been ruled upon. * * * After the case was over, after the parties had both rested and submitted the case, I asked the court to impound the check. * * * When I made the motion, Judge Whittaker said, `That is not necessary, you can have that, and we will take care of the balance of it within a few days.' That at that declaration I said, `Well, there is no necessity of pressing that motion. I withdraw it.' I met Judge Whittaker as we left the court room and suggested that he go with me to get this money. That he then said, `In a few days we will take care of it all; we are going to apply for the loan forms of the insurance policy, and at that time we can clear up the whole matter.'" *Page 244 
It is upon substantially the foregoing testimony that Mrs. Parrish claims and the trial court found an equitable assignment was made by Charles R. Parrish to Edna Parrish.
By the prevailing opinion, such finding is sustained. I am unable to concur in such view. Obviously the conversation had in the office of Judge McConkie by him and Miss Miller, being as it was in the absence of Charles R. Parrish and his attorney, can have no bearing on the question of whether an equitable assignment was or was not made. So far as is made to appear, Mr. Whittaker was without authority to make an equitable assignment. The mere relation of attorney and client did not authorize the former to make an assignment of the check. 6 C.J. 657-660, and cases there cited. So far as is made to appear, Mr. Parrish was not present at the time the motion to impound the check was made or at the time of the conversation between his attorney and the attorney for Mrs. Parrish. Nor is there any evidence which shows that Mr. Parrish authorized his attorney to transfer the check to Mrs. Parrish or that he ratified what his attorney said concerning the same. The burden was on Mrs. Parrish to establish by evidence an equitable assignment to her, and if made by an attorney or agent, the authority of such agent or attorney to make the same. She failed to discharge that burden.
Moreover, statements made by counsel for Mr. Parrish are in the nature of a promise to at some future time give the check to Mrs. Parrish rather than to presently pass a right thereto. There was no delivery of the check, either actual or symbolic. The check was not indorsed by either Parrish or his attorney, nor did either authorize Investors Syndicate to turn the check over to Mrs. Parrish. The attorney for Mrs. Parrish apparently understood that it was necessary that either Mr. Parrish or his authorized agent must sign the check before a right thereto would vest in Mrs. Parrish. In such case it may not be said that there was an equitable assignment of the check. 5 C.J. 902, 912; Christmas
v. Russell, 14 Wall. 69, 20 L. Ed. 762; Commercial *Page 245 National Bank v. City of Portland, 37 Or. 33, 54 P. 814, 60 P. 563; Hossack v. Graham, 20 Wash. 184, 55 P. 36; Colleps
v. George W. Smith Lumber Co. (Tex.Civ.App.) 185 S.W. 1043; Inre Stiger (C.C.A.) 209 F. 148; United States v. D.L. TaylorCo. (D.C.) 268 F. 635.
The judgment appealed from should be reversed.